           Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 1 of 7


 1   GOLDSTEIN, BORGEN, DARDARIAN & HO
     LAURA L. HO (SBN 173179)
 2   lho@gbdhlegal.com
     ANNE BELLOWS (SBN 293722)
 3   abellows@gbdhlegal.com
     300 Lakeside Drive, Suite 1000
 4   Oakland, CA 94612
     Tel: (510) 763-9800
 5   Fax: (510) 835-1417

 6   Attorneys for Plaintiffs and Relators
     (Additional Counsel listed on the following page)
 7
     LEWIS BRISBOIS BISGAARD & SMITH LLP
 8   JOSEPH A. SALAZAR JR., SB# 169551
       E-Mail: Joe.Salazar@lewisbrisbois.com
 9   RYAN MATTHEWS, SB# 311674
       E-Mail: Ryan.Matthews@lewisbrisbois.com
10   2020 West El Camino Avenue, Suite 700
     Sacramento, CA 95833
11   Tel: (916) 564-5400
     Fax: (916) 564-5444
12
     Attorney for Defendants
13

14                                     UNITED STATES DISTRICT COURT
15                                     EASTERN DISTRICT OF CALIFORNIA
                                           SACRAMENTO DIVISION
16

17   UNITED STATES OF AMERICA, ex rel.                       Case No.: 2:15-CV-00799-KJM-DB
     DENIKA TERRY, ROY HUSKEY III, and
18   TAMERA LIVINGSTON, and each of them for                 CLASS ACTION
     themselves individually, and for all other persons
19   similarly situated and on behalf of the UNITED          STIPULATION AND ORDER REGARDING
     STATES OF AMERICA                                       AMENDMENTS TO THE SCHEDULING
20                                                           ORDER
                Plaintiffs/Relators,
21                                                           Before: Hon. Kimberly Mueller
     vs.
22                                                           Trial Date:   None Set
     WASATCH ADVANTAGE GROUP, LLC,
23   WASATCH PROPERTY MANAGEMENT, INC.,
     WASATCH POOL HOLDINGS, LLC,
24   CHESAPEAKE COMMONS HOLDINGS, LLC,
     LOGAN PARK APARTMENTS, LLC, LOGAN
25   PARK APARTMENTS, LP, and DOES 1-30,

26              Defendants.

27

28

      4814-2427-3885.1 STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-
      DB
     796102.3
           Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 2 of 7


 1   Andrew Wolff (SBN 195092)
     andrew@awolfflaw.com
 2   Tony Ruch (SBN 242717)
     LAW OFFICES OF ANDREW WOLFF, PC
 3   1615 Broadway, 4th Floor
     Oakland, CA 94612
 4   Tel: (510) 834-3300
     Fax: (510) 834-3377
 5
     Jesse Newmark (SBN 247488)
 6   jessenewmark@centrolegal.org
     Micaela Alvarez (SBN 319908)
 7   malvarez@centrolegal.org
     CENTRO LEGAL DE LA RAZA
 8   3022 International Blvd., Suite 410
     Oakland, CA 94601
 9   Tel: (510) 437-1863
     Fax: (510) 437-9164
10
     Attorneys for Plaintiffs and Relators
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      4814-2427-3885.1 STIPULATION & ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-
      DB
     796102.3
            Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 3 of 7


 1              Plaintiffs and Relators Denika Terry, Roy Huskey III, and Tamera Livingston and Defendants

 2   Wasatch Advantage Group, LLC, Wasatch Property Management, Inc., Wasatch Pool Holdings, LLC,

 3   Chesapeake Commons Holdings, LLC, Logan Park Apartments, LLC, and Logan Park Apartments, LP

 4   (together, “the Parties”), by and through their undersigned counsel, hereby stipulate as follows:

 5              WHEREAS, under Federal Rule of Civil Procedure 16(b)(4), the Court has broad discretion to

 6   modify a pretrial scheduling order on a showing of “good cause,” focusing on the diligence of the

 7   parties and the reasons for the requested modification, Johnson v. Mammoth Recreations, Inc., 975

 8   F.2d 604, 609 (9th Cir. 1992); C.F. ex rel. Farnan v. Capistrano Unified Sch. Dist., 654 F.3d 975, 984

 9   (9th Cir. 2011);

10              WHEREAS, fact discovery in this case is currently set to close on April 7, 2021 pursuant to a

11   stipulation approved by Court on August 12, 2020 (ECF No. 126);

12              WHEREAS, the ongoing COVID-19 pandemic and shelter in place orders have resulted in

13   unavoidable and lengthy delays at all stages of the discovery process, despite counsel’s best efforts;

14              WHEREAS, the dates set in the prior stipulated scheduling order were premised on

15   Defendants’ expectation that a major document production of emails from corporate custodians over

16   the 15 year period relevant to this case, which are responsive to Plaintiffs’ Requests for Production 44

17   to 50, would be completed in or around October 2020, but despite Defendants’ best efforts most of the

18   document production remains outstanding;

19              WHEREAS, the Parties are currently working together on a significant production of data from

20   Defendants’ centralized property management database, which is responsive to Plaintiffs’ Requests for

21   Production 35 to 40;

22              WHEREAS the extraction of data from Defendants’ centralized property management database

23   is now possible only after months of negotiations and the retention of a joint expert and requires a

24   multi-step process with the joint expert;

25              WHEREAS, the Parties expect that both the production of emails from corporate custodians

26   and data production will be completed within the coming six to eight weeks, and that the Parties will

27   need additional time thereafter to review and analyze the production, propound additional follow-up

28   discovery, and prepare for depositions;

     4814-2427-3885.1   1
       STIPULATION & [PROPOSED] ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
     796102.3
            Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 4 of 7


 1              WHEREAS, due to the delays in document and data production, it is not possible for the Parties

 2   to complete this work in the two months remaining before the current close of fact discovery;

 3              WHEREAS, good cause to amend the scheduling order exists based on the Parties’ diligence

 4   and the importance of completing fact discovery so that this case may be resolved on its merits;

 5              WHEREAS, the Parties agree that the following modifications to the Court’s scheduling order

 6   would be appropriate:

 7                         All documents responsive to Plaintiffs’ Requests for Production 44 to 50 and agreed
 8                          upon by the Parties, and all data responsive to Plaintiffs’ Requests for Production 35 to

 9                          40 and agreed upon by the Parties, shall be produced no later than April 7, 2021,

10                          without prejudice to any motions to compel that Plaintiffs may file if they learn the

11                          production was materially incomplete;

12                         All depositions of fact witnesses shall be completed no later than July 2, 2021;
13                         Fact discovery shall be completed by July 2, 2021;
14                         Expert witness disclosures shall be made no later than July 30, 2021;
15                         Rebuttal expert witness disclosures shall be made no later August 27, 2021;
16                         Expert witnesses shall be available for deposition in September 2021. All expert
17                          discovery shall be completed no later than October 1, 2021;

18                         All dispositive motions, except motions for continuances, temporary restraining orders
19                          or other emergency applications, shall be heard no later than January 21, 2022;

20              THEREFORE, the Parties jointly stipulate and request that the Court so order.

21
      Dated: February 19, 2021                            Respectfully submitted,
22
                                                          GOLDSTEIN, BORGEN, DARDARIAN & HO
23

24                                                        /s/ Anne P. Bellows (as authorized on 2/19/21)
                                                          Anne P. Bellows
25
                                                          Attorneys for Plaintiff and Relators
26

27

28

     4814-2427-3885.1   2
       STIPULATION & [PROPOSED] ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
     796102.3
            Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 5 of 7


 1    Dated: February 19, 2021                    Respectfully submitted,

 2                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

 3
                                                  /s/ Joseph A. Salazar, Jr.
 4                                                Joseph A. Salazar, Jr.
 5                                                Attorneys for Defendants
 6

 7

 8

 9

10

11
                IT IS SO ORDERED.
12

13   DATED: March 1, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4814-2427-3885.1   3
       STIPULATION & [PROPOSED] ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
     796102.3
            Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 6 of 7


 1                                  FEDERAL COURT PROOF OF SERVICE
                                       USA-Terry v Wasatch Property Mgmt
 2                                         2:15-cv-00799 KJM DAD

 3   STATE OF CALIFORNIA, COUNTY OF SACRAMENTO

 4           At the time of service, I was over 18 years of age and not a party to the action. My business
     address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am employed in the
 5   office of a member of the bar of this Court at whose direction the service was made.

 6              On February 19, 2021, I served the following document(s):

 7              -   STIPULATION AND [PROPOSED] ORDER REGARDING AMENDMENTS TO THE
                    SCHEDULING ORDER
 8
           I served the documents on the following persons at the following addresses (including fax
 9   numbers and e-mail addresses, if applicable):

10                                      SEE ATTACHED SERVICE LIST

11              The documents were served by the following means:

12             (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                documents with the Clerk of the Court using the CM/ECF system, which sent notification of
13              that filing to the persons listed above.

14           I declare under penalty of perjury under the laws of the United States of America and the State
     of California that the foregoing is true and correct.
15
                Executed on February 19, 2021, at Sacramento, California.
16

17
                                                                 /s/ Alicia Crespo
18                                                        Alicia Crespo
19

20

21

22

23

24

25

26

27

28

     4814-2427-3885.1   1
       STIPULATION & [PROPOSED] ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
     796102.3
            Case 2:15-cv-00799-KJM-DB Document 130 Filed 03/01/21 Page 7 of 7


 1                                           SERVICE LIST
                                    USA-Terry v Wasatch Property Mgmt
 2                                       2:15-cv-00799 KJM DAD

 3    Andrew Wolff                                       Attorney for Plaintiffs
      Law Office of Andrew Wolff, PC                     Denika Terry and Roy Huskey, III
 4    1956 Webster Street, Ste. 275
      Oakland, CA 94612                                  Tel.: 510-834-3300
 5                                                       E-Mail: andrew@awolfflaw.com
 6    Jesse Newmark                                      Attorney for Plaintiffs
      CENTRO LEGAL DE LA RAZA                            Denika Terry and Roy Huskey, III
 7    3022 International Blvd, Ste. 410
      Oakland, CA 94601                                  Tel.: (510) 437-1554 x115
 8                                                       Fax: (510) 437-9164
                                                         Email: jessenewmark@centrolegal.org
 9                                                       Email: malvarez@centrolegal.org
10    Laura L. Ho                                        Co-Counsel for Plaintiffs
      Anne Bellows
11    Goldstein, Borgen, Dardarian & Ho                  Tel.: 519-763-9800
      155 Grand Avenue, Suite 900                        Fax: 510-835-1417
12    Oakland, CA 94612                                  Email: lho@gbdhlegal.com
                                                         Email: abellows@gbdhlegal.com
13                                                       Email: sgrimes@gbdhlegal.com
                                                         Email: dvaldez@gbdhlegal.com
14                                                       Email: kburzynski@gbdhlegal.com
15    Vincente Antonio Tennerelli                        Attorney for Intervenor Plaintiff
      United States Attorney's Office                    United States of America
16    2500 Tulare Street, Suite 4401
      Fresno, CA 93721                                   Tel.: (559) 497-4080
17                                                       Email: Vincente.Tennerelli@usdoj.gov
                                                         Email: joni.jones@usdoj.gov
18

19

20

21

22

23

24

25

26

27

28

     4814-2427-3885.1   2
       STIPULATION & [PROPOSED] ORDER RE AMENDMENTS TO THE SCHEDULING ORDER – CASE NO. 2:15-CV-00799 KJM-DB
     796102.3
